                 Case 3:20-cr-05270-RJB Document 59 Filed 10/08/20 Page 1 of 5




 1                                                           THE HON. ROBERT J. BRYAN
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT TACOMA

 8   UNITED STATES OF AMERICA,                    )   No. CR 20-5270-RJB
                                                  )
 9                    Plaintiff,                  )   CERTIFICATE OF COMPLIANCE
                                                  )   UNDER LOCAL RULE 16 AND
10               v.                               )   DEFENDANT’S MOTION TO
                                                  )   COMPEL GRAND JURY CHARGES
11   RICHARD MARSCHALL,                           )
                                                  )   Noted for: October 16, 2020
12                    Defendant.                  )
                                                  )
13                                                )
14
            The defendant, Richard Marschall, through counsel, moves for an order
15   compelling the government to produce the grand jury instructions underlying his
16   indictment because they are material to a motion to dismiss he intends to file with the
17   Court. Specifically, the motion intends to attack the indictment for failing to allege a
18   material element, the element of mens rea. This motion is made pursuant to Federal
19   Rules of Criminal Procedure, Rule 6(e) and 16(a)(1)(E), and L.C.R. 16.

20          I.        FACTS
            I, Mohammad Ali Hamoudi, hereby declare that the following is true and correct
21
     to the best of my knowledge.
22
            Mr. Marschall was charged by complaint. Dkt. 1 (Complaint). In the complaint,
23
     as to Mr. Marschall’s mens rea, the government alleged that Mr. Marschall
24
     intentionally and knowingly introduced, delivered, and caused the introduction and
25
     delivery for introduction into interstate commerce misbranded drugs, in violation of 18
26   U.S.C. §§ 331(a) and 333(a)(2). Id. (emphasis added).

                                                                 FEDERAL PUBLIC DEFENDER
       CERTIFICATE OF COMPLIANCE                                    1601 Fifth Avenue, Suite 700
       AND MOTION TO COMPEL                                           Seattle, Washington 98101
       (Richard Marschall; CR20-5270-RJB) - 1                                    (206) 553-1100
               Case 3:20-cr-05270-RJB Document 59 Filed 10/08/20 Page 2 of 5




            The Honorable Theresa S. Fricke held a preliminary hearing over three days and
 1
     the parties filed numerous briefs and exhibits in support of their positions. Dkts. 15, 16,
 2
     18, 19, 20, 22, 24, 25, 28, 33-35. In one of those briefs, the government took a different
 3
     position on the issue of Mr. Marschall’s mens rea stating that because Mr. Marschall is
 4
     charged as a habitual offender, the government does not have to show that he “acted
 5
     with the intent to defraud and mislead.” Dkt. 22 (Government Memo), p. 8.
 6          After Judge Fricke held that probable cause existed to move the case forward,
 7   the government indicted Mr. Marschall. Dkt. 38 (Indictment). The indictment on its
 8   face does not appear to allege that Mr. Marschall intentionally and knowingly
 9   introduced, delivered, and caused the introduction and delivery for introduction into
10   interstate commerce misbranded drugs, in violation of 18 U.S.C. §§ 331(a) and

11   333(a)(2). Id. (emphasis added). The indictment, however, does appear to define intent
     in the context of the definition for “drugs.” Id., p. 2. It alleges that “intended use” in
12
     defining “drugs” means the “objective intent of the persons legally responsible for its
13
     labeling. The intent was determined by such persons’ expressions, or could be shown
14
     by the circumstances surrounding the distribution of the article.” Id.
15
            Mr. Marschall, through counsel, communicated with the government to obtain
16
     the grand jury transcript to determine whether there was testimony or a finding by the
17   grand jury as to whether Mr. Marschall intentionally and knowingly introduced,
18   delivered, and caused the introduction and delivery for introduction into interstate
19   commerce misbranded drugs, in violation of 18 U.S.C. §§ 331(a) and 333(a)(2). Id.
20   (emphasis added). The government disclosed grand jury testimony and an exhibit
21   presented to the grand jury but did not disclose the grand jury instructions. See Exhibit

22   1 (Grand Jury Material under seal).
            Mr. Marschall, through counsel, met and conferred regarding the disclosure of
23
     the grand jury instructions. Mr. Marschall stated to the government that the instructions
24
     are material to his case because he intends to allege that the indictment is
25
     constitutionally deficient since it does not appear to specifically allege that he
26
     intentionally and knowingly introduced misbranded drugs into interstate commerce.

                                                                  FEDERAL PUBLIC DEFENDER
       CERTIFICATE OF COMPLIANCE                                     1601 Fifth Avenue, Suite 700
       AND MOTION TO COMPEL                                            Seattle, Washington 98101
       (Richard Marschall; CR20-5270-RJB) - 2                                     (206) 553-1100
               Case 3:20-cr-05270-RJB Document 59 Filed 10/08/20 Page 3 of 5




     The government objected to disclosing them to Mr. Marschall. Mr. Marschall offered
 1
     an alternative method of disclosure. He proposed disclosing the material only to the
 2
     Court. The government objected to the alternative method. Finally, Mr. Marschall
 3
     asked the government to verbally confirm whether or not they asked the jury to make a
 4
     finding as to Mr. Marschall’s mens rea. The government refused. Having met and
 5
     conferred under local rule 16, this motion is ripe for review.
 6                                                     /s/ Mohammad Ali Hamoudi
 7                                                     Assistant Federal Public Defender
                                                       Attorney for Richard Marschall
 8
 9          II.     ARGUMENT
10
            Grand jury proceedings are required to be recorded by a court reporter or by a
11
     suitable recording device. Fed. R. Crim. P. 6(e)(1). “Unless the court orders otherwise,
12
     an attorney for the government will retain control of the recording, the reporter’s notes,
13   and any transcript prepared from those notes.” Fed. R. Crim. P. 6(e)(1).
14          The Court may order disclosure of a grand jury transcript “preliminarily to or in
15   connection with a judicial proceeding,” or “at the request of a defendant who shows that
16   a ground may exist to dismiss the indictment because of a matter that occurred before
17   the grand jury.” Fed. R. Crim. P. 6(e)(3)(E)(i) and (ii).

18          Disclosure should be ordered where the moving party has shown a
     “particularized need” to review the transcript. Douglas Oil Co. v. Petrol Stops
19
     Northwest, 441 U.S. 211, 223 (1979). A particularized need may be shown through the
20
     following three part test: (1) the material sought is “needed to avoid a possible injustice
21
     in another judicial proceeding,” (2) “the need for disclosure is greater than the need for
22
     continued secrecy,” and (3) the “request is structured to cover materials only so
23
     needed.” Id. at 222; see also United States v. Plummer, 941 F.2d 799, 806 (9th Cir.
24   1991) (applying this three-part standard). “[A]s the considerations justifying secrecy
25   become less relevant, a party asserting a need for grand jury transcripts will have a
26   lesser burden in showing justification.” Douglas Oil, 441 U.S. at 223.

                                                                 FEDERAL PUBLIC DEFENDER
       CERTIFICATE OF COMPLIANCE                                    1601 Fifth Avenue, Suite 700
       AND MOTION TO COMPEL                                           Seattle, Washington 98101
       (Richard Marschall; CR20-5270-RJB) - 3                                    (206) 553-1100
               Case 3:20-cr-05270-RJB Document 59 Filed 10/08/20 Page 4 of 5




            This standard is “a highly flexible one, adaptable to different circumstances and
 1
     sensitive to the fact that the requirements of secrecy are greater in some situations than
 2
     in others.” United States v. John Doe, Inc. I, 481 U.S. 102, 112 (1987). “When the
 3
     defense shows a particularized need for grand jury transcripts that outweighs the need
 4
     for secrecy, the trial judge’s function is reduced to eliminating only extraneous material
 5
     or issuing protective orders in unusual situations.” Plummer, 941 F.2d at 806. Not all
 6   information somehow related to a grand jury proceeding is considered secret. See
 7   United States v. Alter, 482 F.2d 1016, 1029, n.12 (9th Cir. 1973)(asserting that a
 8   defendant “was entitled to know the content of the court’s charges to the grand jury.
 9   The proceedings before the grand jury are secret, but not the ground rules by which the
10   grand jury conducts those proceedings are not.”). Grand jury instructions as opposed to

11   testimony are less subject to secrecy because they give rise to constitutional challenges.
     United States v. Navarro, 408 F.3d 1184, 1187-88 (9th Cir. 2005)(en banc)(Court
12
     considered a defense claim that grand jury instructions violated the constitutional
13
     independent function of the grand jury).
14
            Rule 16(a)(1)(E) requires the government to disclose, upon the defendant’s
15
     request, all “. . . papers, documents, data . . . or copies or portions of any of these items,
16
     if the item is within the government’s possession, custody, or control and . . . the item is
17   material to preparing the defense.” Rule 16(a)(1)(E) is not limited to trial defense
18   preparation. Discovery related to a pretrial motions is also covered by this rule and
19   therefore must be disclosed to the defense if the requested items are material to
20   preparing the pre-trial litigation. See, United States v. Soto-Zuniga, 837 F.3d 992,
21   1000-01 (9th Cir. 2016). Challenges to the grand jury are pretrial motions that must be

22   raised under Fed. R. Crim. P. 12, or they can be waived. United States v. Collins, 684
     F.3d 873, 886 (9th Cir. 2012).
23
            Mr. Marschall has a particularized need to inspect the grand jury instructions
24
     because it appears that he has been charged with a strict liability felony. Under
25
     developing law in the Supreme Court, this gives rise to a constitutional challenge to the
26
     indictment. Rehaif v. United States, 139 S.Ct. 2191 (2019). A particularized need also

                                                                   FEDERAL PUBLIC DEFENDER
       CERTIFICATE OF COMPLIANCE                                      1601 Fifth Avenue, Suite 700
       AND MOTION TO COMPEL                                             Seattle, Washington 98101
       (Richard Marschall; CR20-5270-RJB) - 4                                      (206) 553-1100
               Case 3:20-cr-05270-RJB Document 59 Filed 10/08/20 Page 5 of 5




     exists because this case presents a case of first impression. In United States v. Watkins,
 1
     the Court held the government must prove materiality as an element of the offense
 2
     when alleging “intent to defraud or mislead” under §333(a)(2). 278 F.3d 961 (9th Cir.
 3
     2002). The Court does not mention the other option under §333(a)(2)—“if any person
 4
     commits such a violation after a conviction of him under this section has become
 5
     final”—but acknowledges that 21 U.S.C. §331(a) imposes strict liability. Id. at 966.
 6   Watkins which was decided before Rehaif did not have occasion to address whether the
 7   government is required to allege mens rea when charging a defendant under 21 U.S.C.
 8   §331(a)(2) as a constitutional matter. The instructions, thus, are material under Soto-
 9   Zuniga because should the Court accept Rehaif’s premise for a habitual offender
10   charged under 21 U.S.C. §331(a)(2)’s, the instructions would establish that Rehaif was

11   violated because the government did not give the jury a men rea instruction in this case.
     Finally, as a practical matter, disclosure of the grand jury instructions is necessary for
12
     the Court’s benefit given that this is an issue of first impression.
13
            III.    CONCLUSION
14
           For the reasons presented in this motion, the defense respectfully requests an
15
     order compelling the government to produce the grand jury charges to either Mr.
16
     Marschall or the Court under a protective order.
17         Dated this 8th day of October, 2020.
18
19                                                      /s/ Mohammad Ali Hamoudi
                                                        Assistant Federal Public Defender
20                                                      Attorney for Richard Marschall
21
22
23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       CERTIFICATE OF COMPLIANCE                                     1601 Fifth Avenue, Suite 700
       AND MOTION TO COMPEL                                            Seattle, Washington 98101
       (Richard Marschall; CR20-5270-RJB) - 5                                     (206) 553-1100
